FRUGÉ, Judge.
This is a suit for separation from bed and board brought by Joan Foster, the wife, by original petition and brought by Leroy Foster on his behalf by reconventional demand.
The trial judge rejected both demands for a separation after concluding that the evidence indicated that both parties were equally responsible for the difficulty and neither was oppressed enough to merit an award of a separation. We have thoroughly reviewed the evidence and find no manifest error.
For the foregoing reasons, the judgment appealed from is affirmed. The appellant to pay all costs.
Affirmed.